DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/6/2022 has been entered.
This action is responsive to claims filed 3/6/2022. Claims 1-4, 7-8, 11-14, 17-18, 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 11-14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 20150089385 A1) in view of Jolley (US 20060005137 A1) in view of Bhattacharya (US 20200226525 A1).

Regarding claim 1, Radhakrishnan discloses: a method of instantiating a user interface (UI) notification (fig.1, 0050 shows overview of a server-client system for providing user notifications in the form of responses 112 (see 0055) including GUI elements) of administrative data (0056: administrator role), the method comprising:
accessing a set of persona configurations (0043-47, fig.6: dynamically generating a view based on a user’s role, such as those described in 0056, the various users and their roles accessing the system via network configuration of figs.12-13; fig.6:605, 0110-112: view definition records are configuration files that define data entities and associated roles or personas, the view definition records being executed during a view request (“Run-time”: 610-660) to dynamically generate GUI views for particular roles, hence, the view definition record constitutes a persona configuration) specified at least in part based on one or more script agents (fig. 3:300, 0082-83 shows script data defining parameters for a view (Name, criteria, roles, etc.), the data being used to dynamically generate a view; see also figs.8-10 disclosing GUI containing text fields for specifying and modifying view definition records, hence, the view definition record constitutes script data that is interpreted by a scripting agent during execution to generate dynamic views), the script agents including script code arranged in accordance with an execution state flow associated with execution of a software program (fig.3:300, 0082-83, figs.8-10 shows script code, the script code being arranged in accordance with execution flow according to fig.6 in associated with a dashboard application such as shown in fig.5, fig.1:106);
executing, in one or more processors (fig.14:1404, 0185: processor) of a server device (fig.1:110, fig.6, 0124-125: performance on repository system / server device), object code of the software program in accordance with the execution state flow (fig.6:610-660 show execution flow of a software program) in conjunction with the one or more script agents (fig.4, 0096: transformation of configuration data in view definition records (fig.3) to generate dynamic interfaces, hence, interpretation, linking, and instantiation of data by scripting agents) in generating a set of resultant parameters (fig.3, 0082-95: the view definition record is instantiated by a series of nested links linking the various references contained within the record to instances of those records (such as stored in configuration files) so as to instantiate a GUI, hence, these linked instances or records being a set of generated parameters, e.g. linking with UI layout identifiers (328, 0088), UI configuration XML files contain UI display properties (330, 0088), UI attribute configuration files (348, 0091), attribute configurations (352, 0092), UI display properties (374, 0093), etc.; furthermore, actualization of the GUI based on the linked parameters constitute generated resultant parameters, i.e. image parameters, layout parameters, text parameters, etc. such as shown in fig.6:655, 0123; fig.4, 0096), the set of resultant parameters including a set of administrative data parameters (0056); and
transmission in real-time the first subset (fig.13 shows transmission of generated data, such as shown in fig.5, etc., to the client device for display) to a UI display of a first display device (fig.6:625, 0116, fig.13) that is authorized in association with a first persona configuration of the set of persona configurations (0012, 0064, 0071, 0080: determination of user permissions or access / write / read authorizations based on defined persona configuration such as contained in view definition records), and the second subset of the set of resultant parameters to a UI display of the second display device that is authorized with a second persona configuration (0043-47, figs.12-13 disclose additional distinct and different resultant parameters being transmitted to additional user devices based on their role).
Radhakrishnan does not expressly disclose: wherein the administrative data is data of enterprise software security system performance; the administrative data parameters being a first subset that includes cost performance metrics and a second subset that includes security performance metrics; wherein the transmitting for display takes place in real time during the execution of the object code to generate resultant parameters; wherein the UI display of the first display device having cost performance metrics prominently displayed as a highest priority, and the UI display of the second display device having security performance metrics prominently displayed as a highest priority.
Jolley discloses: wherein the instantiating for display takes place in real time during the execution of the object code to generate resultant parameters (fig.4, 0027 shows a process where transmission of fast rendering portlets occurs C while preparation for slower rendering portlets F continue to take place, hence producing the staggered display such as shown in fig.1A-C, 0016).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Radhakrishnan by incorporating the independent transmission technique of Jolley. Both concern the art of customized role-based dashboard interfaces (see Jolley 0003, 0022), and the incorporation would have, according to Jolley, improved stability (0021), speed (0013-14), and user experience (0014) of the method by improving responsiveness and availability of the interface to the user.
Radhakrishnan modified by Jolley does not expressly disclose the remaining limitations. Bhattacharya discloses: wherein the administrative data is data of enterprise software security system performance (fig.14 0140, 0114 Table 1 discloses software systems directed to key performance indicators (KPI) for enterprise security system performance); the administrative data parameters being a first subset that includes cost performance metrics (Tale 1: budget performance vs actual operating budget, budget performance, energy performance, etc. constitutes a KPI’s for cost performance) and a second subset that includes security performance metrics (Table 1: KPI for understanding security threats); wherein the UI display of the first display device having cost performance metrics prominently displayed as a highest priority, and the UI display of the second display device having security performance metrics prominently displayed as a highest priority (0114-116: prioritization of KPI’s according to roles; 0109-110: prioritization corresponding to specific equipment or new equipment; prioritization according to preferences, prioritization according to larger deviations in data, i.e., such as based on data fluctuations; prioritization according to KPI thresholds; hence, the natural fluctuation of data over the course of use, user preference, etc. would cause the prioritization of the various elements of  the set of 3-6 primary KPI’s such as shown in Table 1, fig.14, hence, cases wherein the cost performance metrics may be highest priority or security performance metrics may be highest priority).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Radhakrishnan modified by Jolley by incorporating the performance metrics and prioritization technique of Bhattacharya. Both concern the art of persona-based notification displays, and the incorporation would have, according to Bhattacharya, increased the relevance of the presented data by presented exemplary KPI’s based on various factors, data fluctuations, and user preferences (0109-110).

	Regarding claim 2, Radhakrishnan modified by Jolley modified by Bhattacharya discloses the method of claim 1, as described above. Radhakrishnan further discloses: wherein a persona represents a functional user type associated with a business enterprise organization (0056: the various roles listed, developer, architect, etc. constitute roles within a business enterprise organization), and the script agents specify the persona configuration in accordance with the functional user type (0111-112: as the view definition record specifies roles / personas, script agent interpreters of the data determine and specify these roles in the workflow of fig.6).

Regarding claim 3, Radhakrishnan modified by Jolley modified by Bhattacharya discloses the method of claim 1, as described above. Radhakrishnan further discloses: wherein the execution state flow comprises a progression of execution states of the software program under execution (fig.6: progression of states as represented by functional blocks, see also fig.3 0082-95 describing linking progression).

Regarding claim 4, Radhakrishnan modified by Jolley modified by Bhattacharya discloses the method of claim 3, as described above. Radhakrishnan further discloses: wherein the resultant parameters are derived in accordance with one of an interim execution state and a final execution state of the software program during the progression of execution states (fig.6:625-655: understanding the resultant parameter to be the parameters of the mapped GUI, i.e., fig.4:450, these parameters are derived in accordance with interim execution state fig.6:625 and final execution state fig.6:655; see also fig.3 0082-95 describing the linking process of linking or instantiating intermediate states and parameters).  

Regarding claim 7, Radhakrishnan modified by Jolley modified by Bhattacharya discloses the method of claim 1, as described above. Radhakrishnan further discloses: wherein the display device includes a security configuration that allows access to the display UI only upon authentication using security credentials associated with a persona in accordance with the persona configuration (fig.6:625, 0116: login credential for accessing views associated with roles).

Regarding claim 8, Radhakrishnan modified by Jolley modified by Bhattacharya discloses the method of claim 1, as described above. Radhakrishnan further discloses: storing, in a communicatively accessible repository of script agents, at least one of the one or more of the script agents (fig.1:160, 0050-51: storying executable script code representing script agents for view definitions).

Claims 11-14, 17-18, 20 recite systems and computer-readable media corresponding to the above methods and are hence rejected under the same rationale.


Response to Arguments
In the remarks, Applicant argues that the art of record does not disclose the newly added limitations directed to the set of parameters including cost performance metrics and security performance metrics, and prioritization of the metrics in the UI display. However, Applicant’s arguments are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 20150105878 A1) discloses a GUI customizable role-based dashboard system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143